IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-97

                                        No. 222PA21-1

                                     Filed 19 August 2022

     CHARLOTTE POPE MILLER, Administratrix of the Estate of the Late JOHN
     LARRY MILLER

                    v.
     CAROLINA COAST EMERGENCY PHYSICIANS, LLC; HARNETT HEALTH
     SYSTEMS, INC., d/b/a BETSY JOHNSON REGIONAL HOSPITAL; and DR.
     AHMAD S. RANA


             On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

     of the Court of Appeals, 277 N.C. App. 449, 2021-NCCOA-212, affirming in part,

     reversing in part, vacating in part, and remanding an order entered on 9 November

     2015 by Judge Stanley L. Allen, an order entered on 17 January 2017 by Judge Gale

     M. Adams, and orders entered on 23 April 2019 and 4 October 2019 by Judge Claire

     V. Hill in Superior Court, Harnett County. Heard in the Supreme Court on 11 May

     2022.


             Hedrick Gardner Kincheloe & Garofalo LLP, by Patricia P. Shields and Linda
             Stephens, and Brent Adams & Associates, by Brenton D. Adams, for plaintiff-
             appellee Charlotte Pope Miller.

             Yates, McLamb, & Weyher, L.L.P., by Maria P. Wood and Madeleine M.
             Pfefferle, for defendant-appellant Harnett Health Systems, Inc. d/b/a/ Betsy
             Johnson Regional Hospital.


             EARLS, Justice.

¶1           To bring a medical malpractice claim in North Carolina, a plaintiff must
                          MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                        Opinion of the Court



     comply with Rule 9(j) of the North Carolina Rules of Civil Procedure. Rule 9(j)

     provides in relevant part that a plaintiff’s pleadings must “specifically assert[ ] that

     the medical care and all medical records pertaining to the alleged negligence that are

     available to the plaintiff after reasonable inquiry have been reviewed by a person who

     [(1)] is reasonably expected to qualify as an expert witness under Rule 702 of the

     Rules of Evidence and [(2)] who is willing to testify that the medical care did not

     comply with the applicable standard of care.” N.C.G.S. § 1A-1, Rule 9(j)(1) (2021). The

     question in this case is whether a trial court must dismiss a complaint that facially

     complies with Rule 9(j) when it is subsequently determined that the plaintiff’s Rule

     9(j) witness is unwilling to testify that the defendant in a medical malpractice action

     violated the applicable standard of care in one (but only one) of the numerous ways

     alleged in the plaintiff’s complaint.

¶2         When a defendant files a motion to dismiss a complaint that facially complies

     with Rule 9(j), the dispositive question is whether, taking the evidence in the light

     most favorable to the plaintiff, it was reasonable for the plaintiff to believe that at

     the time the complaint was filed the witness would be willing to testify against the

     defendant. See Preston v. Movahed, 374 N.C. 177, 189 (2020). The inquiry is

     necessarily focused on the information available to the plaintiff at the time the Rule

     9(j) certification was tendered, not information that came to light after the complaint

     was filed. In this case, there is ample evidence in the record to support the conclusion
                         MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                           Opinion of the Court



     that the plaintiff, Charlotte Pope Miller, reasonably believed that her Rule 9(j)

     witness was willing to testify that defendant Harnett Health Systems, Inc. (Harnett

     Health) violated the applicable standard of care in the ways alleged in her complaint.

     Therefore, we hold that the Court of Appeals properly affirmed the trial court’s denial

     of Harnett Health’s motion to dismiss for failure to comply with Rule 9(j). The Court

     of Appeals also utilized the correct standard of review in examining the trial court’s

     grant of Harnett Health’s motion to exclude another witness under Rule 702 of the

     North Carolina Rules of Evidence. Accordingly, we affirm the decision of the Court of

     Appeals.

                                      I.      Background

¶3         On 8 March 2010, John Larry Miller complained of a painful, distended

     stomach and being unable to urinate. John’s wife, Charlotte, drove him to the

     emergency room at Betsy Johnson Regional Hospital in Dunn. At the time, Betsy

     Johnson Regional Hospital was operated by Harnett Health. At the hospital, John

     was seen by Dr. Ahmad S. Rana, an emergency room physician, who examined John

     and ordered placement of a catheter and a urinalysis. Dr. Rana prescribed antibiotics

     and discharged John that evening, against Charlotte’s wishes. The following evening,

     John was still experiencing significant pain and remained unable to urinate, so

     Charlotte called an ambulance to take him back to Betsy Johnson Regional Hospital,

     where he was again seen by Dr. Rana. Dr. Rana ordered blood work, which indicated
                         MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                          2022-NCSC-97

                                       Opinion of the Court



     renal failure. John was pronounced dead at midnight. Throughout John’s stay at the

     hospital, Charlotte took handwritten notes documenting her view of the treatment

     Dr. Rana and emergency room nurses provided to her husband.

¶4         On 30 September 2011, Charlotte Miller filed a medical malpractice complaint

     as the administrator of John’s estate against Harnett Health, Dr. Rana, and Carolina

     Coast Emergency Physicians, LLC. Plaintiff took a voluntary dismissal and timely

     refiled the complaint underlying these proceedings on 6 February 2014. In her 2014

     complaint, plaintiff certified that all relevant materials had been reviewed by “a

     person who is reasonably expected to qualify as an expert witness under Rule 702 of

     the Rules of Evidence and who is willing to testify that the professional care rendered

     by the defendants to [John] did not comply with the applicable standard of care and

     that such failure to comply with the appropriate standard of care was a cause of the

     death of [John].” That person was subsequently identified as Dr. Robert Leyrer, a

     board-certified emergency medicine physician then practicing in Florida.

¶5         In her complaint, plaintiff alleged that Harnett Health violated the standard

     of care applicable to John at the time he was treated through its employment of

     nurses who “failed to exhibit the knowledge and skill and experience of practitioners

     with similar training and experience practicing in the Dunn, North Carolina

     community.” The complaint also alleged that Harnett Health was negligent in various

     other ways not relating to its nursing staff. For example, plaintiff alleged that
                         MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                         2022-NCSC-97

                                      Opinion of the Court



     Harnett Health also violated the applicable standard of care through its employment

     of Dr. Rana as an apparent agent of Harnett Health and by “fail[ing] to insure

     through its policies and procedures that [John] receive[d] the requisite degree and

     standard of hospital care and treatment regularly experienced at similar hospitals,”

     among numerous other assertions. In an affidavit submitted shortly after the 2014

     complaint was filed, Dr. Leyrer attested that before the complaint was filed, he had

     spoken with plaintiff’s attorneys and “expressed [his] opinion that the Defendants

     violated the appropriate standard of care in the ways specified in the Complaint.” In

     the affidavit, Dr. Leyrer also stated that he had communicated his “willingness to

     come to NC and testify in this case as to the negligence of the Defendants and the

     various violations of the appropriate standard of care by the Defendants which are

     set out in the Complaint, and copy of which is attached hereto and incorporated by

     reference.”

¶6         Dr. Leyrer sat for a deposition on 29 May 2015. During the deposition, Dr.

     Leyrer explained why he believed Dr. Rana’s treatment of John fell short of the

     applicable standard of care. Dr. Leyrer was not specifically asked for his opinion

     regarding the adequacy of the treatment rendered by Harnett Health’s nursing staff.

     However, at various times during the deposition, Dr. Leyrer indicated that his

     criticisms of the treatment John received were limited to his criticisms of Dr. Rana.

     When counsel for Harnett Health asked Dr. Leyrer whether “outside of what you told
                          MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                          2022-NCSC-97

                                        Opinion of the Court



     me with regard to the care and treatment provided by Dr. Rana . . . the remaining

     treatment would have been within the standard of care, correct?”, Dr. Leyrer

     responded that “[a]t this time I can’t think of anything else, correct.” When asked

     whether he would “agree . . . that with regard to the other care and treatment set

     forth in the medical records for March 9 that care and treatment was within the

     standard of care outside of the deviations that you described for us,” Dr. Leyrer

     replied that “[a]t this time I believe it was.” Dr. Leyrer also disclosed that he did not

     consider himself “an emergency nursing expert.” Elsewhere, Dr. Leyrer agreed that

     he had not previously “expressed any opinions to Plaintiff’s counsel outside of those

     [he had] just listed [concerning Dr. Rana] . . . regarding deviations from the standard

     of care[.]”

¶7          Following the deposition, Harnett Health filed a motion to dismiss pursuant to

     Rule 9(j), asserting that plaintiff “could not have reasonably expected Dr. Leyrer to

     qualify as an expert witness against Harnett Health” and that Dr. Leyrer “is also not

     willing to testify that the care rendered by Harnett Health did not comply with the

     applicable standard of care.” Specifically, Harnett Health argued that dismissal was

     warranted because Dr. Leyrer “testified that he did not have any opinions regarding

     any care provided by nurses or other personnel at Harnett Health.”

¶8          As part of its response in opposition to Harnett Health’s motion to dismiss,

     plaintiff’s counsel submitted an affidavit stating that “prior to filing the initial
                         MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                          2022-NCSC-97

                                        Opinion of the Court



     complaint,” Dr. Leyrer communicated to counsel “his ability and willingness to testify

     that the defendant hospital did not comply with the appropriate standard of care and

     that the violation of this standard of care by the defendant hospital caused the death

     of the late John Miller.” On 9 November 2015, the trial court denied Harnett Health’s

     motion to dismiss based on its determination that

                  [a]t the time [plaintiff’s attorney] made his original 9(j)
                  Certification in his filing of the complaint on September 30,
                  2011, and his filing of the subsequent complaint on
                  February 6, 2014 . . . [plaintiff’s attorney] exercised
                  reasonable care and diligence and reasonably expected Dr.
                  Leyrer to qualify as an expert witness under Rule 702 . . .
                  and . . . he reasonably expected Dr. Leyrer to testify in court
                  that the medical care rendered to the plaintiff’s decedent
                  by the defendant hospital did not comply with the
                  applicable standard of care.

     The trial court later granted Harnett Health’s motion to exclude Dr. Leyrer’s

     testimony on the grounds that he failed to express standard of care opinions against

     Harnett Health and was not sufficiently familiar with the relevant medical

     community at the time John was treated.

¶9         In addition to Dr. Leyrer, plaintiff also designated Dr. Gary B. Harris as an

     expert on the topic of emergency medicine. Dr. Harris was a practicing emergency

     room physician who had experience supervising and instructing nurses. Prior to his

     deposition, Dr. Harris signed an affidavit detailing his efforts to become familiar with

     the medical community in Dunn and the facilities at Betsy Johnson Regional

     Hospital. According to Dr. Harris, these efforts included reviewing demographic data
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                          Opinion of the Court



       for Harnett County from 2010 to 2015, reviewing Betsy Johnson Regional Hospital’s

       renewal application completed in 2010 which contained information regarding

       hospital staff, facilities, and its patient population, and establishing and maintaining

       professional contacts with emergency physicians who practice in communities similar

       to Dunn. In his deposition, Dr. Harris testified that he was familiar with the standard

       of care for nurses and emergency room physicians practicing in Dunn, and that Dr.

       Rana and the nurses who treated John when he visited Betsy Johnson Regional

       Hospital violated that standard of care in multiple ways.

¶ 10         Harnett Health moved to disqualify and exclude Dr. Harris “on the grounds

       that [he] do[es] not qualify as [a] standard of care expert[ ] under Rule 702 of the

       North Carolina Rules of Evidence and N.C.G.S. § 90-21.12.” In the same motion,

       Harnett Health requested an order granting judgment in its favor and dismissing

       plaintiff’s case against Harnett Health with prejudice “in its entirety.” On 4 October

       2019, the trial court granted Harnett Health’s motion, finding that Dr. Harris was

       “unqualified under Rule 702(a) to render an opinion in this case . . . because [he] has

       not sufficiently demonstrated through his depositions or affidavits that he is familiar

       with the local standards at the time of this incident as required by [N.C.G.S.] § 90-

       21.12.” In addition, the trial court noted that Dr. Harris “did not review the plaintiff’s

       handwritten notes, certain EMT records, or certain prior medical records before

       forming his opinions in this case. Additionally, he had not reviewed the documents
                             MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                               2022-NCSC-97

                                            Opinion of the Court



       prior to his depositions.” Based on its conclusion that there existed “no genuine issues

       of material fact . . . as to the applicable standard of care, liability, proximate

       causation, plaintiff’s contributory negligence, damages and agency,” the trial court

       entered summary judgment in favor of Harnett Health and dismissed all claims

       against Harnett Health with prejudice.

                              II.    The Court of Appeals opinion

¶ 11          Plaintiff filed a timely notice of appeal from the trial court’s order excluding

       Dr. Harris and granting summary judgment in Harnett Health’s favor. Harnett

       Health subsequently gave notice of cross-appeal from the 9 November 2015 order

       denying its motion to dismiss on Rule (9)(j) grounds.1 In a unanimous opinion, the

       Court of Appeals affirmed the order denying Harnett Health’s motion to dismiss and

       reversed the order excluding Dr. Harris’s testimony. See Miller v. Carolina Coast

       Emergency Physicians, LLC, 277 N.C. App. 449, 2021-NCCOA-212.

¶ 12          With respect to the motion to dismiss, the Court of Appeals explained that

       consistent with Rule 9(j)’s function as “a gatekeeper . . . to prevent frivolous

       malpractice claims . . . trial courts determining compliance with Rule 9(j) should

       examine the facts and circumstances known or those which should have been known


              1 Plaintiff also filed timely notice of appeal from various other orders entered by the
       trial court throughout the proceedings, including orders adjudicating motions filed by Dr.
       Rana. Although the Court of Appeals resolved questions arising from these orders, only the
       order denying Harnett Health’s motion to dismiss and the order granting Harnett Health’s
       motion to exclude Dr. Harris are presently before us. Accordingly, our summary of facts and
       the proceedings below is limited to the facts and legal issues relating to these two orders.
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                          Opinion of the Court



       to the pleader at the time of filing.” Id. ¶ 46 (cleaned up) (emphasis in the original).

       The question before the court was whether “considering the facts and circumstances

       at the time Plaintiff filed her Complaint—viewed in the light most favorable to

       Plaintiff . . . she reasonably believed Dr. Leyrer was willing to testify against Harnett

       Health.” Id. ¶ 50–51. In the court’s view, notwithstanding the “reservations” Dr.

       Leyrer ultimately expressed at his deposition, there existed “no evidence indicating

       Dr. Leyrer informed counsel that [he] was unwilling to testify against Harnett Health

       prior to his pre-deposition affidavit.” Id. ¶ 51. Thus, based in part on plaintiff’s

       counsel’s affidavit “asserting Dr. Leyrer stated he was willing to testify against all

       Defendants in a phone conversation prior to filing the 2011 Complaint,” the court

       concluded that “the Record indicates at the time Plaintiff filed her Complaint, she

       reasonably believed Dr. Leyrer was willing to testify against Harnett Health.” Id.

¶ 13         With respect to the motion to exclude Dr. Harris, the Court of Appeals

       concluded that the trial court “misapplied Rule 702(a).” Id. ¶ 77. Specifically, the

       Court of Appeals held that in excluding Dr. Harris “because he had not reviewed

       Plaintiff’s notes, Decedent’s EMT records, and Decedent’s ‘certain prior medical

       records,’ ” the trial court had erroneously “concluded Dr. Harris could not satisfy Rule

       702(a)(1)’s requirement [that] his testimony be based on sufficient facts or data.” Id.

       ¶ 79. According to the court, the fact that Dr. Harris had not reviewed certain

       information “affect[ed] only the weight to be assigned [his] opinion rather than its
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                          Opinion of the Court



       admissibility.” Id. (quoting Pope v. Bridge Broom, Inc., 240 N.C. App. 365, 374

       (2015)). Therefore, the court held that the trial court “erred in concluding Dr. Harris’s

       opinions were inadmissible” because “questions as to the weight to be given to his

       opinions should be resolved by a jury.” Id. ¶ 80. Separately, however, the court

       affirmed the order granting Harnett Health’s motion to exclude Dr. Leyrer’s

       testimony as against Harnett Health directly. Id. ¶ 86.

¶ 14         Subsequently, Harnett Health filed a petition for discretionary review

       pursuant to N.C.G.S. § 7A-31. On 14 December 2021, this Court issued a special order

       allowing review as to the following issues: Whether the Court of Appeals (1) “err[ed]

       in affirming the trial court’s order denying Harnett Health’s Motion to Dismiss

       pursuant to Rule 9(j)” and (2) “err[ed] in applying a de novo standard of review

       instead of an abuse of discretion standard in its exclusion of Dr. Harris.”

             III.   Harnett Health’s motion to dismiss on Rule 9(j) grounds

¶ 15         Rule 9(j) provides in relevant part that:

                    Any complaint alleging medical malpractice by a health
                    care provider pursuant to [N.C.]G.S. 90-21.11(2)a[ ] in
                    failing to comply with the applicable standard of care under
                    [N.C.]G.S. 90-21.12 shall be dismissed unless:

                           (1) The pleading specifically asserts that the medical
                           care and all medical records pertaining to the
                           alleged negligence that are available to the plaintiff
                           after reasonable inquiry have been reviewed by a
                           person who is reasonably expected to qualify as an
                           expert witness under Rule 702 of the Rules of
                           Evidence and who is willing to testify that the
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                          Opinion of the Court



                           medical care did not comply with the applicable
                           standard of care . . . .

       N.C.G.S. § 1A-1, Rule 9(j). The rule “serves as a gatekeeper, enacted by the

       legislature, to prevent frivolous malpractice claims by requiring expert review before

       filing of the action.” Moore v. Proper, 366 N.C. 25, 31 (2012). “Because Rule 9(j)

       requires certification at the time of filing that the necessary expert review has

       occurred, compliance or noncompliance with the Rule is determined at the time of

       filing.” Id. When a defendant later files a motion to dismiss a complaint that facially

       complied with Rule 9(j), “a court should look at ‘the facts and circumstances known

       or those which should have been known to the pleader’ at the time of filing.” Id.

       (quoting Trapp v. Maccioli, 129 N.C. App. 237, 241, disc. rev. denied, 348 N.C. 509

       (1998)). An appellate court reviews a trial court’s allowance or denial of a defendant’s

       motion to dismiss de novo, taking “the evidence . . . in the light most favorable to [the]

       plaintiff.” Preston v. Movahed, 374 N.C. 177, 186 (2020).

¶ 16         Harnett Health raises two arguments in support of its contention that the

       Court of Appeals erred in affirming the trial court’s denial of its motion to dismiss.

       Their first argument is that plaintiff has failed to comply with Rule 9(j) because Dr.

       Leyrer stated in his deposition testimony that he was unwilling to testify to the

       quality of the care rendered by nurses employed by Harnett Health. As a predicate to

       this argument, Harnett Health asserts that a reviewing court conducts one inquiry

       when evaluating compliance with Rule 9(j)’s first requirement (the requirement that
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                           Opinion of the Court



       the plaintiff identify a person who is “reasonably expected to qualify as an expert

       witness under Rule 702”) but a different inquiry when evaluating compliance with

       Rule 9(j)’s second requirement (the requirement that the plaintiff identify a person

       who is “willing to testify that the medical care did not comply with the applicable

       standard of care”). According to Harnett Health, when assessing compliance with the

       first requirement, the question is whether the plaintiff had a “reasonable belief” that

       the person would qualify as an expert witness under Rule 702; when assessing

       compliance with the second requirement, the question is whether the person is or is

       not presently willing to testify that the defendant’s medical treatment failed to

       comport with the applicable standard of care.

¶ 17         This argument is untenable in light of the precedent we established in Preston.

       In that case, the defendant filed a motion to dismiss pursuant to Rule 9(j), asserting

       that the plaintiff had failed to identify a person “willing to testify against defendant

       at the time of filing.” 374 N.C. at 185. On review, and quoting extensively from Moore,

       we expressly adopted the same analytical approach utilized to review a challenge to

       a plaintiff’s compliance with the “reasonably expected to qualify as an expert witness”

       requirement. See id. at 183 (“While the Rule 9(j) issue in Moore . . . focused specifically

       on whether the plaintiff’s expert was reasonably expected to qualify as an expert

       witness, we conclude that the analytical framework set forth in Moore applies equally

       to other Rule 9(j) issues in which a complaint facially valid under Rule 9(j) is
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                              2022-NCSC-97

                                            Opinion of the Court



       challenged on the basis that the certification is not supported by the facts.” (cleaned

       up)).

¶ 18           We then explained that:

                     [W]here, as here, a defendant files a motion to dismiss
                     under Rule 12(b)(6) challenging a plaintiff’s facially valid
                     certification that the reviewing expert was willing to testify
                     at the time of the filing of the complaint, the trial court
                     must examine the facts and circumstances known or those
                     which should have been known to the pleader at the time of
                     filing, and to the extent there are reasonable disputes or
                     ambiguities in the forecasted evidence, the trial court
                     should draw all reasonable inferences in favor of the
                     nonmoving party at this preliminary stage.

       Id. at 183–84 (cleaned up) (emphasis added). Preston conclusively establishes that

       courts analyze a motion to dismiss on Rule 9(j) grounds in the exact same way when

       a defendant challenges a plaintiff’s compliance with Rule 9(j)(1)’s first requirement

       as when a defendant challenges a plaintiff’s compliance with Rule 9(j)(1)’s second

       requirement. In evaluating the second requirement, just as with the first Rule 9(j)

       requirement, what matters is what was known or what reasonably should have been

       known at the time of the filing. The dispositive question is whether “taking the

       evidence in the light most favorable to plaintiff, the factual record . . . demonstrates

       that . . . [the Rule 9(j) expert] was willing at the time of the filing of the [complaint] to

       testify against [the] defendant . . . . on the basis that [the] defendant failed to meet

       the standard of care[.]” Id. at 190 (emphasis added).

¶ 19           Nonetheless, Harnett Health contends that the test set forth in Moore and
                    MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                     2022-NCSC-97

                                   Opinion of the Court



Preston does not control because “[a]s specified by the language of the statute, the

‘reasonable belief’ language modifies the proposed expert’s qualifications under Rule

702, not the proposed expert’s willingness to testify.” Harnett Health appears to be

referring to the legislature’s use of the phrase “reasonably expected to qualify” in

describing the first Rule 9(j) requirement; the legislature uses the phrase “is willing

to testify” in describing the second. But the reason courts assess compliance with Rule

9(j) based on what a plaintiff knew or reasonably should have known at the time the

complaint was filed is not the fact that the legislature used the phrase “reasonably

expected.” Instead, courts assess Rule 9(j) compliance at the time a complaint is filed

because “the legislature intended Rule 9(j) to control pleadings in medical malpractice

claims.” Thigpen v. Ngo, 355 N.C. 198, 203, (2002) (emphasis added); see id. (“The

legislature specifically drafted Rule 9(j) to govern the initiation of medical

malpractice actions and to require physician review as a condition for filing the

action.” (emphasis added)). Moreover, the statutory reference in Rule 9(j)(1) to “is

willing to testify,” when read in context, clearly refers to a witness who has reviewed

the pleading prior to the time of filing rather than to a witness who is testifying in a

subsequent deposition or trial. It is illogical to assess a plaintiff’s compliance with

Rule 9(j) based on what a proposed expert witness says months or years after a

complaint is filed. We decline Harnett Health’s implicit invitation to overrule Preston

and depart from Moore.
                           MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                          Opinion of the Court



¶ 20         Harnett Health’s second argument is that even if plaintiff’s compliance with

       Rule 9(j) should be assessed at the time her complaint was filed (as it must), plaintiff

       “could not have reasonably believed when she filed her Complaint that Dr. Leyrer

       was willing to testify against Harnett Health.” This argument is unavailing for

       multiple reasons.

¶ 21         At the outset, this argument ignores evidence in the record that plainly

       supports the conclusion that Dr. Leyrer was willing to testify that Harnett Health

       violated the applicable standard of care at the time plaintiff filed her complaint.

       Contrary to Harnett Health’s assertion that “the source of Plaintiff’s belief that [Dr.

       Leyrer] was willing to testify [against Harnett Health] remains unclear,” the record

       is clear: the record contains an affidavit signed by Dr. Leyrer shortly after the second

       complaint was filed stating that he had “examined all medical records pertaining to

       the negligence of the defendants, Carolina Coast Emergency Physicians, LLC;

       Harnett Health Systems, Inc., d/b/a Betsy Johnson Regional Care and Dr. Ahmad S.

       Rana” and “[t]hat on the 26th day of September, 2011, I had a telephone conversation

       with [Charlotte’s counsel] during which I expressed my opinion that the Defendants

       violated the appropriate standard of care in the ways specified in the complaint, a copy

       of which is attached hereto and incorporated by reference.” In the same affidavit, Dr.

       Leyrer also recounted that “[s]ometime prior to the second complaint being filed, I

       again expressed my willingness to come and testify in this case as to the negligence
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                          Opinion of the Court



       of the Defendants which are set out in the complaint.” Although Dr. Leyrer later

       indicated he would not be willing to testify that Harnett Health violated the standard

       of care with respect to its nursing staff, this does not negate the evidence in the record

       establishing that Dr. Leyrer told plaintiff’s counsel he was willing to testify that

       Harnett Health “violated the appropriate standard of care in the ways specified in

       the complaint” on multiple occasions prior to the filing of plaintiff’s amended

       complaint.

¶ 22         It may be possible that Dr. Leyrer misunderstood the allegations contained in

       plaintiff’s complaint, failed to thoroughly vet the complaint, misrepresented what he

       was willing to testify to, or intended to communicate only that he was willing to testify

       to the negligence of the defendants other than Harnett Health. But Dr. Leyrer was a

       qualified emergency room physician with decades of professional experience. There

       is no evidence in the record suggesting plaintiff had reason to doubt Dr. Leyrer’s

       competence, thoroughness, or honesty at the time of filing. Absent such evidence, it

       would have been unreasonable for plaintiff’s counsel to presume that Dr. Leyrer

       meant something other than what he said in multiple pre-filing conversations with

       counsel as documented in Dr. Leyrer’s affidavit. When Dr. Leyrer told plaintiff’s

       counsel he had reviewed the relevant medical records and was willing to testify that

       the defendants named in the complaint had violated the applicable standard of care

       in the ways set forth in the complaint, plaintiff’s counsel formed “a[ ] reasonable
                           MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                         Opinion of the Court



       belief” that Dr. Leyrer would be willing to testify against Harnett Health “based on

       the exercise of reasonable diligence under the circumstances.” Preston, 374 N.C. at

       188 (quoting Moore, 366 N.C. at 31). Regardless, even if we were to credit Harnett

       Health’s contention that the meaning of Dr. Leyrer’s affidavit is ambiguous because

       he “only expressed willingness to testify against ‘the Defendants’ generally and

       lacked any criticisms of Harnett Health specifically,” we reiterate that “to the extent

       there are reasonable disputes or ambiguities in the forecasted evidence, the trial

       court should draw all reasonable inferences in favor of the nonmoving party at this

       preliminary stage.” Id. at 189 (quoting Moore, 366 N.C. at 32).

¶ 23         Furthermore, Harnett Health’s assertion that Dr. Leyrer’s deposition

       testimony demonstrates he “was never critical of Harnett Health” overstates the

       significance of Dr. Leyrer’s deposition testimony. At most, Dr. Leyrer’s deposition

       testimony revealed that he would be unwilling to testify that the nurses who treated

       John violated the applicable standard of care. Harnett Health does not dispute the

       fact that Dr. Leyrer’s deposition testimony included numerous detailed criticisms of

       the treatment provided by Dr. Rana. And Harnett Health acknowledges that

       plaintiff’s 2014 complaint “asserts liability against Harnett Health based on . . .

       liability for Dr. Rana’s alleged negligence as an apparent agent.” Thus, as Harnett

       Health implicitly concedes, the record establishes that Dr. Leyrer has at all times

       during this litigation remained willing to testify that Harnett Health violated the
                             MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                               2022-NCSC-97

                                            Opinion of the Court



       standard of care in a manner consistent with at least one of the theories set out in

       plaintiff’s complaint.

¶ 24          Finally, Harnett Health contends that plaintiff’s complaint should be

       dismissed for failure to comply with Rule 9(j) for a separate reason: because the record

       demonstrates that plaintiff could not have reasonably believed that Dr. Leyrer would

       “qualify as an emergency nursing expert under Rule 702 of the North Carolina Rules

       of Evidence.”2 Once again, Harnett Health relies primarily on its characterization of

       Dr. Leyrer’s deposition testimony. As explained above, the salient question is what

       plaintiff reasonably believed at the time the complaint was filed. As the Court of

       Appeals correctly noted, “ ‘[t]he preliminary, gatekeeping question of whether a

       proffered expert witness is reasonably expected to qualify as an expert witness under

       Rule 702 is a different inquiry’ than whether the witness [ultimately] qualifies.”

       Miller, 2021-NCCOA-212, ¶ 52 (quoting Moore, 366 N.C. at 31).

¶ 25          North Carolina Rule of Evidence 702(d) provides for the qualification of a



              2  It is not entirely clear if Harnett Health intended to bring this question before the
       Court. In its opening brief, Harnett Health argues that “even if Plaintiff could have
       reasonably expected that Dr. Leyrer was willing to testify against Harnett Health, which is
       expressly denied, she could not have reasonably expected that [Dr.] Leyrer would qualify as
       an emergency nursing expert under Rule 702 of the North Carolina Rules of Evidence.” Yet
       in its reply brief, Harnett Health states that “[n]otwithstanding that the reasonableness of
       Plaintiff’s expectation of Dr. Leyrer’s qualification is not at issue in this Discretionary
       Review, Plaintiff-Appellee raises this issue in their response brief.” Regardless, because the
       special order allowing discretionary review could fairly be read to encompass this question,
       and because the parties both provide arguments in support of their respective positions, we
       assume this question is properly before the Court.
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                          Opinion of the Court



       physician “who by reason of active clinical practice . . . has knowledge of the applicable

       standard of care for nurses, nurse practitioners, certified registered nurse

       anesthetists, certified registered nurse midwives, physician assistants, or other

       medical support staff . . . with respect to the standard of care of which he is

       knowledgeable of . . . .” N.C.G.S § 8C-1, Rule 702(d) (2021). In this case, the record

       indicates that at the time plaintiff filed her complaint and certified compliance with

       Rule 9(j), she was aware that Dr. Leyrer was a practicing emergency room physician

       who had served for more than two decades as the Director of Emergency Medicine at

       a regional medical center. Thus, as the Court of Appeals correctly concluded, plaintiff

       reasonably expected Dr. Leyrer to qualify as an expert witness under Rule 702

       because “Rule 702(d) only requires that a physician have knowledge of the standard

       for nursing care by means of the physician’s clinical practice [and] Dr. Leyrer was a

       practicing emergency physician at the time Plaintiff filed the Complaint.” Miller,

       2021-NCCOA-212, ¶ 52. Accordingly, we uphold the Court of Appeals’ affirmance of

       the trial court’s denial of Harnett Health’s motion to dismiss on Rule 9(j) grounds.

           IV.    The standard of review on appeal from a Rule 702 decision

¶ 26         In addition to challenging the Court of Appeals’ decision regarding its motion

       to dismiss on Rule 9(j) grounds, Harnett Health also challenges the Court of Appeals’

       decision to reverse the trial court’s order excluding Dr. Harris, plaintiff’s other expert

       witness, under Rule 702. As defined in its petition for discretionary review and this
                           MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                          Opinion of the Court



       Court’s special order allowing the petition in part, this challenge is limited to the

       question of whether the Court of Appeals utilized the correct standard of review in

       examining the trial court’s order. Specifically, Harnett Health contends that the

       Court of Appeals “erroneously applied a de novo standard of review . . . despite

       longstanding precedent requiring adherence to the abuse of discretion standard.”

¶ 27         Rule 702(a) provides that

                    If scientific, technical or other specialized knowledge will
                    assist the trier of fact to understand the evidence or to
                    determine a fact in issue, a witness qualified as an expert
                    by knowledge, skill, experience, training, or education, may
                    testify thereto in the form of an opinion, or otherwise, if all
                    of the following apply:

                           (1) The testimony is based upon sufficient facts or
                           data.

                           (2) The testimony is the product of reliable principles
                           and methods.

                           (3) The witness has applied the principles and
                           methods reliably to the facts of the case.

       N.C.G.S. § 8C-1, Rule 702(a). In reviewing the trial court’s order excluding Dr. Harris

       under Rule 702, the Court of Appeals explained that

                    [g]enerally, we review a trial court's ruling on a motion to
                    exclude expert testimony for an abuse of discretion.
                    Crocker v. Roethling, 363 N.C. 140, 143 (2009). “However,
                    when the pertinent inquiry on appeal is based on a
                    question of law—such as whether the trial court properly
                    interpreted and applied the language of a statute—we
                    conduct de novo review.” Da Silva v. WakeMed, 375 N.C. 1,
                    5 (2020).
                            MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                          Opinion of the Court



       Miller, 2021-NCCOA-212, ¶ 68. This is an entirely correct statement of the law. The

       trial court’s determination that “proffered expert testimony meets Rule 702(a)’s

       requirements of qualification, relevance, and reliability . . . will not be reversed on

       appeal absent a showing of abuse of discretion.” State v. McGrady, 368 N.C. 880, 893

       (2016). But the trial court’s articulation and application of the relevant legal standard

       is a legal question that is reviewed de novo. See, e.g., Nay v. Cornerstone Staffing

       Sols., 380 N.C. 66, 2022-NCSC-8, ¶ 26 (“In the event that the issue before the Court

       is whether the [lower tribunal’s] determination rests upon a misapplication of the

       applicable legal standard, that determination is . . . a question of law subject to de

       novo review.”). And, whatever the standard of review, “an error of law is an abuse of

       discretion.” Da Silva, 375 N.C. at 5 n.2.

¶ 28         Of course, the fact that the Court of Appeals accurately described the standard

       of review does not necessarily mean the Court of Appeals actually utilized the correct

       standard of review. If the Court of Appeals had accurately described the standard of

       review but proceeded to assess the merits in a manner flatly inconsistent with its

       description, Harnett Health’s arguments might have some force. That is not what

       happened in this case. Here, after accurately describing the standard of review, the

       Court of Appeals utilized that standard of review in reaching the conclusion that the

       trial court erred when it “excluded Dr. Harris because he had not reviewed Plaintiff’s

       notes, Decedent’s EMT records, and Decedent’s ‘certain prior medical records.’ ”
                           MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                         Opinion of the Court



       Miller, 2021-NCCOA-212, ¶ 79.

¶ 29         The record demonstrates that Dr. Harris was a practicing emergency room

       physician who worked alongside of and was familiar with physicians who practiced

       in communities similar to Harnett County. Dr. Harris also undertook an extensive

       review of facts and data elicited from various sources to develop an understanding of

       the standards of care and standards of practice at Betsy Johnson Regional Hospital

       in 2010. In addition, Dr. Harris “examined the medical records from Harnett Health

       for the two hospital visits in question as well as at least some of Decedent’s prior

       medical records. In fact, Dr. Harris was familiar with Decedent’s medical history and

       certain medical conditions relevant to his care on the days in question.” Miller, 2021-

       NCCOA-212, ¶ 80. As the Court of Appeals correctly noted, Rule 702(a) requires that

       expert testimony be based upon “sufficient facts or data,” not upon all the facts or

       data in existence at the time a putative expert testifies. Id. ¶ 79. Thus, even if Dr.

       Harris did not review certain documents produced during John Miller’s treatment

       that might have been relevant to assessing Harnett Health’s negligence, Dr. Harris’s

       testimony was still “based upon sufficient facts or data,” including John’s medical

       records.

¶ 30         Similarly, the Court of Appeals did not err in reviewing the basis for Dr.

       Harris’s familiarity with the medical community in Harnett County. As we have

       previously explained, “[n]othing in our statutes or case law . . . prescribe[s] any
                           MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                            2022-NCSC-97

                                         Opinion of the Court



       particular method by which a medical doctor must become ‘familiar’ with a given

       community. Many methods are possible, and our jurisprudence indicates our desire

       to preserve flexibility in such proceedings.” Crocker v. Roethling, 363 N.C. 140, 147

       (2009). Certainly, a physician like Dr. Harris whose knowledge comes from “his [or

       her] equivalent skill and training, familiarity with the equipment and techniques

       used by [the allegedly negligent doctor], first-hand investigation of [the community

       where the treatment occurred] and its hospital, and his testimony as to the similarity

       in the communities where he has practiced and [the community where the treatment

       occurred]” can satisfy the requirements of Rule 702(a). Pitts v. Nash Day Hosp., Inc.,

       167 N.C. App. 194, 199 (2004), aff’d per curiam, 359 N.C. 626 (2005). The Court of

       Appeals’ ultimate conclusion that Dr. Harris did enough to familiarize himself with

       the Harnett County medical community in no way suggests that the Court of Appeals

       utilized the wrong standard of review.

¶ 31         In light of our precedents establishing the nature and quantity of information

       necessary to satisfy Rule 702, the trial court either abused its discretion in choosing

       to disregard the uncontroverted record evidence detailing Dr. Harris’s professional

       background and the steps he undertook to familiarize himself with Harnett County,

       or the trial court committed an error of law in imposing a requirement not found in

       Rule 702 that putative experts review all potentially relevant facts or data. In either

       case, the Court of Appeals did not err in how it approached the question of whether
                           MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                         Opinion of the Court



       the trial court’s exclusion order warranted reversal. We affirm the Court of Appeals’

       reversal of the trial court’s order granting Harnett Health’s motion to exclude Dr.

       Harris.

                                        V.    Conclusion

¶ 32         Rule 9(j) was introduced by the General Assembly as part of legislation entitled

       “An Act to Prevent Frivolous Medical Malpractice Actions by Requiring that Expert

       Witnesses in Medical Malpractice Cases Have Appropriate Qualifications to Testify

       on the Standard of Care at Issue and to Require Expert Witness Review as a

       Condition of Filing a Medical Malpractice Action.” Act of June 20, 1995, ch. 309, 1995

       N.C. Sess. Laws 611. This legislative intent as expressed in the text of Rule 9(j)

       demands that complaints alleging medical malpractice “receive strict consideration.”

       Thigpen, 355 N.C. at 202. Nevertheless, Rule 9(j) need not and cannot be interpreted

       in a manner that precludes litigants who have complied with all statutory

       requirements from bringing colorable medical malpractice claims. An overly

       expansive interpretation of Rule 9(j) would leave patients who have been wronged

       without a legal remedy and confer a judicially created immunity upon hospitals and

       medical staff. It would override the General Assembly’s careful judgment regarding

       how to balance the competing interests of protecting competent healthcare

       professionals from frivolous lawsuits and ensuring just compensation for patients

       wrongfully injured by the negligent acts of those they have entrusted with their lives.
                           MILLER V. CAROLINA COAST PHYSICIANS, LLC

                                             2022-NCSC-97

                                           Opinion of the Court



¶ 33         Here, the Court of Appeals did not err in affirming the trial court’s denial of

       Harnett Health’s motion to dismiss. The Court of Appeals utilized the correct

       standard of review in examining the trial court order allowing Harnett Health’s

       motion to exclude one of plaintiff’s expert witnesses. Accordingly, we affirm the

       decision of the Court of Appeals.

             AFFIRMED.
             Justice BARRINGER dissenting.


¶ 34         At issue in this case is whether this Court will enforce North Carolina Rule of

       Civil Procedure 9(j)—the gatekeeping rule enacted by our legislature “to prevent

       frivolous malpractice claims by requiring expert review before filing of the action,”

       Moore v. Proper, 366 N.C. 25, 31 (2012)—and whether the Court of Appeals applied

       the undisputed standard of review, abuse of discretion, to a trial court’s exclusion of

       expert testimony for failing to satisfy North Carolina Rule of Evidence 702(a). The

       plain language of Rule 9(j) provides that a plaintiff in a medical malpractice action

       must have an expert witness willing to testify that each defendant health care

       provider breached the statutory standard of care. Further, to find that a trial court

       abused its discretion in excluding testimony under Rule 702(a), an appellate court

       must examine whether the decision was manifestly unsupported by reason. Since the

       trial court did not examine whether plaintiff’s selected expert was willing to testify,

       the case should be remanded for a proper application of Rule 9(j). In the alternative,

       since the Court of Appeals did not apply proper abuse of discretion review, the case

       should be remanded to the Court of Appeals for a correct analysis. I respectfully

       dissent.

                                          I.   Analysis

       A. Rule 9(j) of the North Carolina Rules of Civil Procedure

¶ 35         Rule 9(j) requires, in pertinent part, that
                     MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                             2022-NCSC-97

                                         Barringer, J., dissenting



                    [a]ny complaint alleging medical malpractice by a health
                    care provider pursuant to [N.C.]G.S. [§] 90-21.11(2)a. in
                    failing to comply with the applicable standard of care under
                    [N.C.]G.S. [§] 90-21.12 shall be dismissed unless:

                    (1)    The pleading specifically asserts that the medical
                           care and all medical records pertaining to the
                           alleged negligence that are available to the plaintiff
                           after reasonable inquiry have been reviewed by a
                           person who is reasonably expected to qualify as an
                           expert witness under Rule 702 of the Rules of
                           Evidence and who is willing to testify that the
                           medical care did not comply with the applicable
                           standard of care[.]

       N.C.G.S. § 1A-1, Rule 9(j) (2021).

¶ 36         Harnett Health moved to dismiss plaintiff’s complaint for not complying with

       Rule 9(j) because Dr. Leyrer was not willing to testify against Harnett Health. Yet

       neither the trial court nor the Court of Appeals addressed Harnett Health’s argument

       that the complaint should be dismissed because Dr. Leyrer was not actually willing

       to testify. The trial court’s findings, for instance, simply stated:

                    [Plaintiff’s counsel] exercised reasonable care and diligence
                    and reasonably expected Dr. Leyrer to qualify as an expert
                    witness under Rule 702 of the Rules of Evidence and that
                    he reasonably expected Dr. Leyrer to testify in court that
                    the medical care rendered to the plaintiff’s decedent by
                    [Harnett Health] did not comply with the applicable
                    standard of care.

       Likewise, the trial court’s conclusion stated:

                          That prior to making the Rule 9(j) Certifications in
                    the complaint filed September 30, 2011 and in the
                    subsequent complaint filed February 6, 2014 the plaintiff’s
                     MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                            2022-NCSC-97

                                        Barringer, J., dissenting



                    counsel . . . exercised reasonable care and diligence to
                    satisfy himself that those certifications were true and that
                    his expectations set out in the Rule 9(j) Certifications in
                    both complaints were reasonable.

       As for the Court of Appeals, though it acknowledged Harnett Health’s argument that

       “Dr. Leyrer was not willing to specifically critique Harnett Health,” it still affirmed

       the trial court’s order because “the [r]ecord indicates at the time [p]laintiff filed her

       [c]omplaint, she reasonably believed Dr. Leyrer was willing to testify against Harnett

       Health.” Miller v. Carolina Coast Emergency Physicians, LLC, 277 N.C. App. 449,

       2021-NCCOA-212, ¶¶ 50–51 (emphasis added).

¶ 37         Rule 9(j)’s requirement that an expert be willing to testify is not dependent on

       plaintiff’s reasonable belief that the expert is willing to testify. Instead, Rule 9(j)

       contains two distinct requirements. First, the medical care and all medical records

       pertaining to the alleged negligence must “have been reviewed by a person who is

       reasonably expected to qualify as an expert witness under Rule 702 of the Rules of

       Evidence.” N.C.G.S. § 1A-1, Rule 9(j). Second, that expert witness must be “willing to

       testify that the medical care did not comply with the applicable standard of care.”

       N.C.G.S. § 1A-1, Rule 9(j).

¶ 38         “When the language of a statute is clear and without ambiguity, it is the duty

       of this Court to give effect to the plain meaning of the statute . . . .” Diaz v. Div. of

       Soc. Servs., 360 N.C. 384, 387 (2006). In addition, “[o]rdinary rules of grammar apply

       when ascertaining the meaning of a statute.” Dunn v. Pac. Emps. Ins. Co., 332 N.C.
                     MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                             2022-NCSC-97

                                         Barringer, J., dissenting



       129, 134 (1992). Here, the term “reasonable expectation” is absent from the

       dependent clause of the second requirement: the expert must be someone “who is

       willing to testify that the medical care did not comply with the applicable standard

       of care.” N.C.G.S. § 1A-1, Rule 9(j)(1). In contrast, the dependent clause of the first

       requirement includes the qualification “reasonably expected”: the expert must be

       someone “who is reasonably expected to qualify as an expert witness under Rule 702

       of the Rules of Evidence.” N.C.G.S. § 1A-1, Rule 9(j)(1) (emphasis added).

¶ 39         When a legislative body “includes particular language in one section of a

       statute but omits it in another section of the same [a]ct, it is generally presumed that

       the legislative body acts intentionally and purposely in the disparate inclusion or

       exclusion.” Russello v. U.S., 464 U.S. 16, 23 (1983); see also N.C. Dep’t of Revenue v.

       Graybar Elec. Co., 373 N.C. 382, 390 n.3 (2020) (per curiam). This Court has also

       recognized that it must “give every word of the statute effect, . . . ensure that . . . two

       questions are not collapsed into one,” and not ignore terms the legislature chose to

       use in the statute. Moore, 366 N.C. at 31 (cleaned up). Here, if the legislature wished

       the term “reasonable expectation” to apply to both requirements, it would have

       positioned it to modify both clauses, for instance: “a person who is reasonably

       expected to qualify as an expert witness and testify that the medical care did not

       comply with the applicable standard of care.” Instead, the legislature, placed the term

       “reasonable expectation” within its own individual clause modifying a distinct
                     MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                              2022-NCSC-97

                                         Barringer, J., dissenting



       prepositional phrase—a person “who is reasonably expected to qualify as an expert

       witness”—and then included an entirely new clause, with a different distinct

       prepositional phrase—“and who is willing to testify that the medical care did not

       comply with the applicable standard of care”—that did include the term “willing” but

       not “reasonably expected.” N.C.G.S. § 1A-1, Rule 9(j)(1) (emphasis added).

¶ 40          In accordance with these instructions, Rule 9(j)’s requirement that an expert

       be willing to testify does not depend on plaintiff’s reasonable expectation but rather

       simply requires that plaintiff’s proffered witness actually be willing to testify.

       Discerning whether an expert is qualified to testify requires the exercise of

       professional judgment; determining whether an expert is willing to testify does not.

       Rather, it is simply a matter of yes or no.

¶ 41          The requirement that a proffered witness actually be willing to testify is an

       important statutory element of Rule 9(j). As we have previously recognized, Rule 9(j)

       “operates as a preliminary qualifier to ‘control pleadings’ rather than to act as a

       general mechanism to exclude expert testimony.” Id. To “avert[ ] frivolous actions,”

       Rule 9(j) “preclude[s] any filing in the first place by a plaintiff who is unable to procure

       an expert who both meets the appropriate qualifications and, after reviewing the

       medical care and available records, is willing to testify that the medical care at issue

       fell below the standard of care.” Vaughan v. Mashburn, 371 N.C. 428, 435 (2018).

¶ 42          Accordingly, the courts of this State should uphold their gatekeeping role and
                       MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                             2022-NCSC-97

                                         Barringer, J., dissenting



       dismiss actions covered by Rule 9(j) when the plaintiff’s proffered expert was not

       willing to testify at the time the complaint was filed. Certainly, when analyzing

       whether an expert was actually willing to testify at the time the complaint was filed,

                       the trial court must examine the facts and circumstances
                       known or those which should have been known to the
                       pleader at the time of filing, and to the extent there are
                       reasonable disputes or ambiguities in the forecasted
                       evidence, the trial court should draw all reasonable
                       inferences in favor of the nonmoving party at this
                       preliminary stage.

       Preston v. Movahed, 374 N.C. 177, 189 (2020) (cleaned up). But this standard of

       review does not change the text of the statute itself, which requires that an expert be

       willing to testify at the time the complaint is filed, nor does it make that inquiry

       dependent on a plaintiff’s “reasonable expectation.”

¶ 43          Since the trial court did not examine whether Dr. Leyrer was actually willing

       to testify against the remaining defendants at the time the complaint was filed, this

       case should be remanded for the trial court to properly apply the second requirement

       of Rule 9(j).

¶ 44          Yet even if Rule 9(j) only requires a plaintiff to reasonably expect that an expert

       is willing to testify, plaintiff’s attorney should have known that Dr. Leyrer was not

       willing to testify against Harnett Health. In determining whether the requirements

       of Rule 9(j) are met, courts look to “the facts and circumstances known or those which

       should have been known to the pleader at the time of filing.” Preston, 374 N.C. at 189
                     MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                              2022-NCSC-97

                                         Barringer, J., dissenting



       (emphasis added). As the pleader’s representative, it is the responsibility of plaintiff’s

       attorney to confirm that the selected expert focused on every cause of action in the

       complaint and is willing to testify regarding each of the claims. “A complaint facially

       valid under Rule 9(j) may be dismissed if subsequent discovery establishes that the

       certification is not supported by the facts.” Moore, 366 N.C. at 31. Here, subsequent

       discovery revealed that plaintiff’s attorney should have known Dr. Leyer was

       unwilling to testify.

¶ 45         A close reading of the record demonstrates that Dr. Leyer made known his

       reservations to plaintiff’s attorney before either of the complaints were filed. Dr.

       Leyer testified under oath that he conveyed his opinions to plaintiff’s counsel in

       telephone conversations shortly after being contacted and that his opinions, which

       did not include any standard of care opinion concerning health care providers other

       than Dr. Rana, had not changed. Specifically, the deposition transcript of Dr. Leyer

       reflects the following:

                    Q     I take it that you’re not offering any standard of care
                    opinions as to any other health care providers other than
                    Dr. Rana; is that correct?

                    A      That is correct.

                    Q      So you’re not offering any standard of care opinions
                    as to the nurses or any other personnel from the hospital
                    or anyone associated with Carolina Coast Emergency
                    Physicians, LLC; is that correct?

                    A      That is correct.
                    MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                               2022-NCSC-97

                                        Barringer, J., dissenting




                    Q      And I take it you’ve never had any such opinions
                    against anyone else other than Dr. Rana prior to today; is
                    that correct?

                    A      In this case, no.

                    Q      Is that correct?

                    A      Yes.

                    ....

                    Q      Back on the record.
                           Dr. Leyrer, in finishing up I just have a few
                    questions for you. I just want to clarify earlier when you
                    were giving us dates you said you were initially contacted
                    about the case at the end of August of 2011 and then after
                    your review of some records you received shortly thereafter
                    you would have had several telephone conversations with
                    [p]laintiff’s counsel in September; is that correct?

                    A      Correct.

                    Q     And it was during those telephone conferences that
                    you provided your opinions in this case to [p]laintiff’s
                    counsel; is that correct?

                    A      Correct.

                    Q      And your opinions have not changed since that time,
                    correct?

                    A      Correct.

¶ 46         Even in the light most favorable to plaintiff, the record at best demonstrates

       that any statements made by Dr. Leyrer to plaintiff’s counsel indicating that he would

       testify against Harnett Health referred only to the actions of Dr. Rana, which were
                      MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                               2022-NCSC-97

                                          Barringer, J., dissenting



       allegedly attributable to Harnett Health through a theory of respondeat superior. In

       contrast, Dr. Leyrer’s subsequent deposition made clear that he never expressed a

       willingness to testify against Harnett Health for the actions of its nurses. Plaintiff’s

       counsel, as the pleader’s representative, bore the responsibility of ensuring Dr. Leyrer

       was willing to testify to every claim against every defendant. Plaintiff’s counsel failed

       to do so. Therefore, plaintiff cannot meet the standard in Preston because plaintiff

       should have known that Dr. Leyrer was not willing to testify against Harnett Health.

¶ 47          Thus, though this case should be remanded to the trial court for a proper

       application of Rule 9(j), even under a reasonable expectation standard, plaintiff’s

       attorney should have known that Dr. Leyrer was not willing to testify.

       B. Rule 702 of the North Carolina Rules of Evidence

¶ 48          Furthermore, regardless of the Rule 9(j) issue, the Court of Appeals applied

       the wrong standard of review to the trial court’s exclusion of Dr. Harris1 pursuant to

       Rule 702(a).2 Rule 702(a) provides that:




              1  While the trial court excluded the testimony of both Dr. Leyrer and Dr. Harris, the
       trial court’s exclusion of Dr. Leyrer is not before this Court.
               2 This Court only allowed review of two of the issues listed in Harnett Health’s

       Petition for Discretionary Review:

                             Issue I – Did the Court of Appeals err in affirming the
                     trial court’s order denying Harnett Health’s Motion to Dismiss
                     pursuant to Rule 9(j) of the North Carolina Rules of Civil
                     Procedure when [plaintiff‘s] Rule 9(j) expert testified that he
                     had never been critical of Harnett Health; and,
                     MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                              2022-NCSC-97

                                          Barringer, J., dissenting



                     (a) If scientific, technical or other specialized knowledge
                     will assist the trier of fact to understand the evidence or to
                     determine a fact in issue, a witness qualified as an expert
                     by knowledge, skill, experience, training, or education, may
                     testify thereto in the form of an opinion, or otherwise, if all
                     of the following apply:

                            (1) The testimony is based upon sufficient facts or
                            data.

                            (2) The testimony is the product of reliable
                            principles and methods.

                            (3) The witness has applied the principles and
                            methods reliably to the facts of the case.

       N.C.G.S. § 8C-1, Rule 702(a) (2021).

¶ 49          In ruling on plaintiff’s motion to exclude Dr. Harris, the trial court found and

       concluded that:

                     Dr. Harris did not review the plaintiff’s handwritten notes,
                     certain EMT records, or certain prior medical records
                     before forming his opinions in this case. Additionally, he
                     had not reviewed the documents prior to his depositions.
                     Further, he has not rendered any causation opinions
                     considering the events and actions as set forth [in] those
                     documents. Therefore, he is unqualified under Rule 702(a)
                     to render an opinion in this case. Furthermore, I find that
                     because Dr. Harris has not sufficiently demonstrated


                            Issue II – Did the Court of Appeals err in applying a de
                     novo standard of review instead of an abuse of discretion
                     standard in its exclusion of Dr. Harris.

       However, this Court did not allow review of the additional issues in the petition, including
       whether “the Court of Appeals err[ed] in reversing the trial court’s exclusion of Dr. Harris
       under Rules 702(a) and 702(b) of the North Carolina Rules of Evidence.” Thus, to the extent
       the majority affirms the outcome of the Court of Appeals’ Rule 702 analysis, it addresses an
       issue not properly before this Court.
                    MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                            2022-NCSC-97

                                        Barringer, J., dissenting



                    through his depositions or affidavits that he is familiar
                    with the local standards at the time of this incident as
                    required by N.C.[G.S.] § 90-21.12, he is not qualified to
                    render standard of care opinions in this case.

¶ 50         Yet in this case, the Court of Appeals’ analysis did not address why the trial

       court’s conclusion on Rule 702(a) was manifestly unsupported by reason. Nor did it

       conclude that no evidence supported the trial court’s finding. Instead, the Court of

       Appeals appears to have conducted a de novo review and reached its own conclusion.

                    As the trial court excluded Dr. Harris because he had not
                    reviewed [p]laintiff’s notes, Decedent’s EMT records, and
                    Decedent’s “certain prior medical records,” it would appear
                    the trial court concluded Dr. Harris could not satisfy Rule
                    702(a)(1)’s requirement [that] his testimony be based on
                    sufficient facts or data. [A]s a general rule, questions
                    relating to the bases and sources of an expert’s opinion
                    affect only the weight to be assigned that opinion rather
                    than its admissibility.

                           . . . . Dr. Harris examined the medical records from
                    Harnett Health for the two hospital visits in question as
                    well as at least some of Decedent’s prior medical records.
                    In fact, Dr. Harris was familiar with Decedent’s medical
                    history and certain medical conditions relevant to his care
                    on the days in question. Therefore, the trial court
                    misapplied Rule 702(a) by concluding Dr. Harris’s opinions
                    were not based on sufficient data when his opinions were
                    supported by evidence in the Record. Consequently, the
                    trial court erred in concluding Dr. Harris’s opinions were
                    inadmissible and, instead, questions as to the weight to be
                    given to his opinions should be resolved by a jury.

       Miller, ¶¶ 79–80 (cleaned up).

¶ 51         By freely substituting its own interpretation of the evidence, rather than
                       MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                             2022-NCSC-97

                                        Barringer, J., dissenting



       determining if the trial court’s interpretation of the evidence and the conclusions

       drawn from it were manifestly unsupported by reason or that there was no evidence

       to support the trial court’s finding, the Court of Appeals failed to apply a true abuse

       of discretion analysis. See State v. Moore, 245 N.C. 158, 164 (1956) (“[T]his Court has

       uniformly held that the competency of a witness to testify as an expert is a question

       primarily addressed to the [trial] court, and his discretion is ordinarily conclusive,

       that is, unless there be no evidence to support the finding, or unless the judge

       abuse[d] his discretion.”).

                                       II.    Conclusion

¶ 52          The legislature has established specific requirements around the filing of a

       medical malpractice suit to preclude frivolous actions. See Vaughan v. Mashburn, 371

       N.C. 428, 434–35 (2018). It is the duty of this Court to uphold those requirements, in

       accordance with the text the legislature chose to enact. See State v. Bell, 184 N.C.

       701, 705 (1922) (“Scrupulously observing the constitutional separation of the

       legislative and the supreme judicial powers of the government, we adhere to the

       fundamental principle that it is the duty of the Court, not to make the law, but to

       expound it, and to that end to ascertain and give effect to the intention of the

       Legislature . . . .”).

¶ 53          The second requirement of Rule 9(j) is clear: at the time of filing, a plaintiff

       must have secured an expert willing to testify that each defendant health care
                     MILLER V. CAROLINA COAST EMERGENCY PHYSICIANS, LLC

                                             2022-NCSC-97

                                         Barringer, J., dissenting



       provider breached the statutory standard of care. That requirement does not depend

       on a plaintiff’s reasonable expectation. The trial court and Court of Appeals failed to

       properly apply that requirement. Thus, this case should be remanded to the trial

       court for a proper application of Rule 9(j).

¶ 54         The Court of Appeals also applied the wrong standard of review to the trial

       court’s decision to exclude Dr. Harris pursuant to Rule 702(a), violating this Court’s

       “uniform[ ]” holdings that abuse of discretion applies. See Crocker v. Roethling, 363

       N.C. 140, 143 (2009). As a result, I respectfully dissent.

             Chief Justice NEWBY and Justice BERGER join in this dissenting opinion.